Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 1 of 9                          PageID 2911



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

  TIGER LILY LLC, et al.,

      Plaintiffs,
                                                       Case No. 2:20-cv-2692-MSN-atc
          v.

  UNITED STATES DEPARTMENT OF
  HOUSING AND URBAN
  DEVELOPMENT, et al.,

      Defendants.


        DEFENDANTS’ EMERGENCY MOTION FOR STAY PENDING APPEAL
               AND FOR IMMEDIATE ADMINISTRATIVE STAY

         Defendants respectfully seek an emergency stay pending appeal of the Court’s judgment of

 March 16, 2021, declaring unlawful a temporary moratorium on certain evictions issued by the Centers

 for Disease Control and Prevention (CDC) as one of several measures to combat the spread of

 COVID-19. See ECF No. 104. As this Court recognized in denying Plaintiffs’ request for a

 preliminary injunction, Plaintiffs suffer no irreparable injury as a result of the moratorium. Tiger Lily

 LLC v. U.S. Dep’t of Hous. & Urb. Dev., No. 20-2692, --- F. Supp. 3d ----, 2020 WL 7658126, at *8

 (W.D. Tenn. Nov. 6, 2020).        Indeed, their “temporary monetary harm” is the “antithesis” of

 “irreparable harm.” Id. The Court correctly found that “any loss of rental income is merely

 temporary” because the CDC Order “does not relieve tenants of their obligation to pay rent.” Id.

 Moreover, Plaintiffs “may sue their tenants for unpaid rent.” Id. And since the Court issued that

 opinion, Congress has appropriated over $45 billion in emergency rental assistance, permitted for use

 for the payment of rent and rental arrears.

         Meanwhile, scientific evidence has shown that evictions exacerbate the spread of COVID-19,

 which has already killed more than half a million Americans. It is Defendants’ understanding that
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 2 of 9                              PageID 2912



 local courts have already been informed that evictions may proceed in the Western District of

 Tennessee. 1 Such evictions upend the status quo and risk additional COVID-19 spread in this District.

 The resulting harm to the public interest cannot be undone. The balance of the harms and the public

 interest thus overwhelmingly favor the government. Moreover, although Defendants recognize the

 Court has held otherwise, Defendants respectfully submit that they have a substantial likelihood of

 success on appeal. Accordingly, Defendants hereby move for an emergency stay pending appeal of

 the judgment to prevent evictions from occurring, and risking an increase in COVID-19 spread, while

 the appeal is under consideration. See Fed. R. Civ. P. 62(c). Defendants further request that the Court

 enter an immediate administrative stay of the judgment while the Court considers this motion.

                                               ARGUMENT

         The factors governing a request for a stay pending appeal are “(1) the likelihood that the party

 seeking the stay will prevail on the merits of the appeal; (2) the likelihood that the moving party will

 be irreparably harmed absent a stay; (3) the prospect that others will be harmed if the court grants the

 stay; and (4) the public interest in granting the stay.” Michigan Coal. of Radioactive Material Users, Inc. v.

 Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991). Where the federal government is a party, its interests

 and the public interest overlap. See Nken v. Holder, 556 U.S. 418, 420 (2009).

 I.      The Balance Of Harms And Public Interest Overwhelmingly Warrant A Stay Pending
         Appeal.

         This Court correctly concluded that Plaintiffs have suffered no irreparable injury as a result of

 the temporary eviction moratorium. It is equally clear that setting aside the moratorium exacerbates

 the significant public-health risks identified by CDC and recognized by Congress in its legislative

 extension of the moratorium. The Sixth Circuit has previously recognized that immediate stays are



 1
   See Tom Bailey, State Supreme Court tells all West Tennessee judges: Eviction ban lifted, Daily Memphian
 (March 16, 2021), https://dailymemphian.com/section/business/article/20703/rulings-effect-on-
 evictions-is-unclear-renters.


                                                       2
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 3 of 9                             PageID 2913



 warranted to allow governmental efforts to combat the spread of COVID-19 to remain in place, and

 it has issued such stays even when, in sharp contrast to this case, plaintiffs faced “the very real risk of

 losing their businesses.” League of Indep. Fitness Facilities & Trainers, Inc. v. Whitmer, 814 F. App’x 125,

 129 (6th Cir. 2020). An immediate stay is likewise warranted here.

         The “gravity of the pandemic” is undeniable. Order 13, ECF No. 103 (Page ID #2898).

 COVID-19 has killed more than half a million Americans, imposed critical strains on U.S. healthcare

 systems, devastated domestic industries, and triggered unprecedented restrictions on interstate and

 foreign travel. Against that backdrop of this evolving and urgent situation, “federal courts across the

 country have routinely concluded that undoing orders deemed necessary by public health officials and

 experts to contain a contagious and fast-spreading disease would result in comparatively more severe

 injury to the community.” Brown v. Azar, --- F. Supp. 3d ----, No. 20-3702, 2020 WL 6364310, at *22

 (N.D. Ga. Oct. 29, 2020), appeal filed, No. 20-14210 (11th Cir. Nov. 9, 2020), mot. for inj. pending appeal

 denied, No. 20-14210 (11th Cir. Dec. 17, 2020).

         Congress can undoubtedly act to control an “interstate epidemic.” United States v. Comstock,

 560 U.S. 126, 134–35, 148 (2010) (citing U.S. Const. art. I, § 8, cl. 3 (the Commerce Clause)). And

 CDC’s temporary moratorium on evictions has been a crucial part of the federal government’s broader

 effort to curb the spread of COVID-19. CDC found that, absent the moratorium, 30 to 40 million

 people in the United States could be at risk of eviction, and a significant portion of that population

 would likely be forced to move into congregate living situations, such as housing shelters, or to become

 homeless. 85 Fed. Reg. at 55294–95. Because COVID-19 spreads easily among people in close

 contact, the risk of transmission would be highly exacerbated, with one study finding that “household

 contacts are estimated to be 6 times more likely to become infected by an index case of COVID-19

 than other close contacts.” Id. at 55294. In part because maintaining social distance is particularly

 difficult in these settings, “[e]xtensive outbreaks of COVID-19 have been identified in homeless



                                                      3
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 4 of 9                           PageID 2914



 shelters,” including those in Seattle, Boston, and San Francisco. Id. at 55295.

         State efforts at establishing moratoria have proven inadequate to curb the risks posed by

 evictions. The importance of the CDC Order is highlighted by the experience in states that imposed

 their own moratoria and then rescinded the restrictions. CDC found that lifting eviction moratoria

 led to a 40 percent increased risk of contracting COVID-19 among evicted persons and family or

 friends with whom they shared housing after eviction. 86 Fed. Reg. at 8022. Moreover, the same

 models predicted an increase in overall community transmission even among those who did not share

 housing when evictions occur. Id.

         CDC’s analysis underscored the extent to which state and local measures have insufficiently

 addressed the spread of COVID-19. Even where states have imposed some forms of moratoria, those

 restrictions have often lapsed, and a state-by-state analysis indicated that “eviction moratoria and other

 protections from eviction have expired or are set to expire in many jurisdictions.” 85 Fed. Reg. at

 55296 n.36. Data comparing COVID-19 spread in states that lifted eviction moratoria with states that

 maintained eviction moratoria “showed significant increases in COVID-19 incidence and mortality

 approximately 2–3 months after eviction moratoria were lifted.” 86 Fed. Reg. at 8022. The data

 indicated that “over 433,000 cases of COVID-19 and over 10,000 deaths could be attributed to lifting

 state moratoria.” Id. Thus, interference with the temporary eviction moratorium will cause severe

 and irreparable harm.

         By contrast, every other court to address the issue has agreed with this Court’s conclusion that

 plaintiff landlords face no irreparable injury as a result of the moratorium. See Brown, 2020 WL

 6364310, at *17–21; Chambless Enters., LLC v. Redfield, No. 20-1455, 2020 WL 7588849 (W.D. La. Dec.

 22, 2020), appeal filed, No. 21-30037 (5th Cir. Jan. 21, 2021); Order, KBW Inv. Props. LLC v. Azar, ECF

 No. 16, No. 20-4852 (S.D. Ohio Sept. 25, 2020). The CDC Order does not excuse tenants’ obligations

 to pay rent or to comply with other obligations of their lease, and it does not bar landlords from



                                                     4
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 5 of 9                           PageID 2915



 pursuing state court eviction proceedings as long as the eviction itself does not occur while the

 moratorium remains in place. This Court correctly emphasized that Plaintiffs’ “temporary monetary

 harm” is “the antithesis” of “irreparable harm.” Tiger Lily, 2020 WL 7658126, at *8. A tenant’s

 inability to remain current on rent in the midst of the economic destruction wrought by the pandemic

 does not demonstrate that the tenant will be unable to pay the debt in the future. See Brown, 2020 WL

 6364310, at *19–20. Indeed, as the Brown court anticipated, id. at *20, Congress has now appropriated

 more than $45 billion in emergency assistance for rent and rental arrears, see Consolidated

 Appropriations Act, 2021, Pub. L. No. 116-260, div. N, tit. V, § 501(c)(2) (2020); American Rescue

 Plan Act of 2021, Pub. L. No. 117-2, § 3201(a)(1), (d)(1)(A)(i) (2021).

         In sum, Plaintiffs will suffer no irreparable injury as a result of a stay, and the effects of the

 judgment threaten to compound the harms posed by an already devastating pandemic.

 II.    The Government Is Likely To Succeed On The Merits.

        Defendants acknowledge that this Court has held that the CDC Order exceeds the agency’s

 statutory authority under the Public Health Service Act (PHSA). Defendants nevertheless submit

 that, on appeal, they are likely to succeed on their argument that the plain language of the PHSA

 permits CDC to issue a temporary eviction moratorium when “necessary” to prevent the interstate

 spread of a deadly disease during a once-in-a-century global pandemic, particularly in light of

 Congress’s ratification of the CDC Order. 42 U.S.C. § 264(a).

        In relevant part, the PHSA authorizes the CDC Director to make and enforce such regulations

 “as in his judgment are necessary to prevent the introduction, transmission, or spread of

 communicable diseases . . . from one State or possession into any other State or possession.” 42

 U.S.C. § 264(a). This provision codified the federal government’s “basic authority to make regulations

 to prevent the spread of disease into this country or between the States.” H.R. Rep. No. 78-1364, at

 24 (1944).



                                                     5
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 6 of 9                         PageID 2916



         The second sentence of § 264(a) does not implicitly limit this broad grant of authority so as to

 preclude the issuance of a temporary eviction moratorium. That sentence includes a list of measures

 the Secretary “may provide for” “[f]or purposes of carrying out and enforcing . . . regulations”

 promulgated under the first sentence, such as “inspection, fumigation, disinfection, sanitation, pest

 extermination, destruction of [infected or contaminated] animals or articles . . . , and other measures,

 as in his judgment may be necessary.” 42 U.S.C. § 264(a). That list is not exhaustive. That is clear

 from other subsections of § 264 itself, which expressly contemplate other exercises of authority.

 Accord Brown, 2020 WL 6364310, at *8; Chambless, 2020 WL 7588849, at *5; Independent Turtle Farmers of

 La., Inc. v. United States, 703 F. Supp. 2d 604, 619-20 (W.D. La. 2010).

         What is more, Congress explicitly extended the CDC Order issued “under section 361 of the

 Public Health Service Act (42 U.S.C. 264).” Consolidated Appropriations Act, 2021, Pub. L. No. 116-

 260, div. N, tit. V, § 502, 134 Stat. 1182, 2079 (2020). This language demonstrates that Congress did

 not doubt that the CDC had acted within the scope of its authority. Although Congress did not

 extend the moratorium indefinitely, see Order 19 (Page ID # 2904), it nevertheless expressly

 recognized that the moratorium was a proper exercise of CDC’s authority under § 264(a).

         Defendants respectfully disagree that accepting CDC’s understanding of its statutory authority

 risks creating an unconstitutional delegation of legislative power. Indeed, Congress has endorsed the

 very agency action in question. And even apart from Congress’s endorsement of CDC’s action, it is

 not the case that approving the temporary moratorium would effectively sanction virtually unbridled

 exercises of authority. The moratorium is a temporary measure adopted to combat an unprecedented

 deadly pandemic. Whatever the limits of § 264, it encompasses this measure in these circumstances.

         Nor is there a nondelegation concern here under well-established Supreme Court precedent.

 “Only twice in this country’s history” (and only in 1935) has the Supreme Court “found a delegation

 excessive—in each case because ‘Congress had failed to articulate any policy or standard’ to confine



                                                     6
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 7 of 9                              PageID 2917



 discretion.” Gundy v. United States, 139 S. Ct. 2116, 2129 (2019) (plurality opinion) (quoting Mistretta v.

 United States, 488 U.S. 361, 373 n.7 (1989), and citing A. L. A. Schechter Poultry Corp. v. United States, 295

 U.S. 495 1570 (1935); Panama Refining Co. v. Ryan, 293 U.S. 388 (1935)). “By contrast,” the Supreme

 Court has “over and over upheld even very broad delegations.” Id. at 2129. Here, section 264(a)

 provides the requisite “intelligible principle” to which the agency must conform by permitting only

 measures aimed at preventing the interstate introduction, transmission, or spread of communicable

 disease from State to State or from foreign countries into the United States. Mistretta, 488 U.S. at 372.

                                             CONCLUSION

         Defendants respectfully request that the Court stay its judgment pending appeal and enter an

 immediate administrative stay while this motion is under consideration.

 Dated: March 17, 2021

                                                            Respectfully submitted,

                                                            BRIAN M. BOYNTON
                                                            Acting Assistant Attorney General

                                                            ERIC BECKENHAUER
                                                            Assistant Director, Federal Programs Branch

                                                            /s/ Leslie Cooper Vigen
                                                            LESLIE COOPER VIGEN
                                                            Trial Attorney (DC Bar No. 1019782)
                                                            STEVEN A. MYERS
                                                            Senior Trial Counsel (NY Bar No. 4823043)
                                                            United States Department of Justice
                                                            Civil Division, Federal Programs Branch
                                                            1100 L Street, NW
                                                            Washington, DC 20005
                                                            Tel: (202) 305-0727
                                                            Fax: (202) 616-8470
                                                            E-mail: leslie.vigen@usdoj.gov




                                                       7
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 8 of 9         PageID 2918




                                           JOSEPH C. MURPHY, JR.
                                           Acting United States Attorney

                                           Stuart J. Canale (TN BPR # 12590)
                                           stuart.canale@usdoj.gov
                                           Audrey M. Calkins (TN BPR # 30093)
                                           audrey.calkins@usdoj.gov
                                           Assistant United States Attorneys
                                           167 N. Main St. Suite 800
                                           Memphis, Tennessee 38103
                                           Phone: 901-544-4231
                                           Fax: 901-544-4230

                                           Counsel for Defendants




                                       8
Case 2:20-cv-02692-MSN-atc Document 106 Filed 03/17/21 Page 9 of 9                           PageID 2919




                               CERTIFICATE OF CONFERENCE

         I hereby certify, pursuant to Local Rule 7.2(a)(1)(B), I consulted with counsel for Plaintiffs,

 S. Joshua Kahane, on March 17, 2021, via telephone. Plaintiffs do not agree to the relief requested.


 Dated: March 17, 2021




                                   CERTIFICATE OF SERVICE

         I hereby certify I served this document today by filing it using the Court’s CM /ECF system,

 which will automatically notify all counsel of record.


 Dated: March 17, 2021


                                                      /s/ Leslie Cooper Vigen
